People v Taylor (2019 NY Slip Op 06519)





People v Taylor


2019 NY Slip Op 06519


Decided on September 11, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 11, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2008-10433
 (Ind. No. 335/06)

[*1]The People of the State of New York, respondent,
vTaliyah Taylor, appellant.


Taliyah Taylor, Bedford Hills, NY, appellant pro se.
Michael E. McMahon, District Attorney, Staten Island, NY (Anne Grady of counsel), for respondent.
Paul Skip Laisure, New York, NY, former appellant counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 8, 2012 (People v Taylor, 98 AD3d 593, affd 22 NY3d 259), affirming a judgment of the Supreme Court, Richmond County, rendered November 13, 2008.
ORDERED that the application is denied.
The appellant has failed to establish that she was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., MILLER, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court